Citation Nr: 0113863	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-23 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a left 
thumb injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1986 
to January 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The Board initially notes that the veteran is claiming 
service connection for residuals of a left thumb injury 
secondary to surgery performed while he was in the service.  
A VA examiner appeared to link his current residuals to this 
inservice injury/surgery, and the veteran's statements that 
his enlistment was extended to determine his entitlement to 
military disability pay based on this injury is corroborated 
by the DD Form 214 which notes that his enlistment was 
extended in September 1990.  

However, the DD Form 214 does not specify why the enlistment 
was extended, and there are no service medical records on 
file.  In addition, there is a large gap in time between the 
veteran's discharge and the first record of treatment of his 
left thumb disability.  

The RO diligently has attempted to locate the service medical 
records without success.  It received negative responses from 
the National Personnel Records Center (NPRC) and the VA 
Records Management Center (RMC).  The RO also indicated that 
it had been unable to obtain the records from the Service 
Medical Records Center (SMRC).  It is unclear as to whether a 
response was received from this facility; however, it appears 
that the SMRC has been combined as part of the RMC.  See M21-
1, Part III, Addendum C.  

A request was also sent to the Letterman Army Hospital, but 
it does not appear that a response was given.  In light of 
the VCAA, the Board is of the opinion that the RO should 
attempt to determine whether the veteran's records are 
located at this facility.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  




The Board notes that the veteran served in the Coast Guard.  
VBA's Adjudication Procedure Manual, M21-1, Part III, 
specifies that records from the Coast Guard are first 
assembled at the separation point, which in this case was the 
United States Coast Guard Station at Siuslaw River.  M21-1, 
Part III, para. 4.01(g)(1).  

If the veteran no longer has a Reserve obligation or any 
other Reserve connection, the records are then forwarded to 
address code 51 which is listed as Commander, U.S. Coast 
Guard Personnel Command, CGHQ (adm-3), Washington, DC 20593-
0001.  M21-1, Part III, para. 4.01(g)(5), Addendums A and C.  

In this case it appears that the veteran had a Reserve 
obligation, but there is no indication that he currently has 
a Reserve obligation.  Therefore, the above paragraph would 
appear to apply.  

Once records are sent to address code 51, the records are 
generally forwarded to NPRC shortly thereafter.  Id.  

However, it is also specified that, due to delays in 
forwarding, the records may not be where they are supposed to 
be.  M21-1, Part III, para. 4.01(g)(7).  Therefore, it is 
possible that the veteran's records may be at address code 51 
or even at the separation point.  

There is no indication in the record that a request for the 
veteran's service medical records was ever sent to the 
separation point (USCG Station Siuslaw River) or the U.S. 
Coast Guard Personnel Command (address code 51).  

On remand, the RO should attempt to obtain records from these 
facilities.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  


In addition, the record indicates that the veteran requested 
a hearing but later withdrew it; however, in the October 2000 
substantive appeal, the veteran's representative specifically 
referred to an "informal hearing" conducted by the RO 
during which the case was discussed.  There does not appear 
to be a record of this "informal hearing" on file.  On 
remand, the RO should associate the informal hearing with the 
claims file.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  


2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  

Specifically, the RO should send another 
request to Letterman Army Hospital, and 
ensure that any response is associated 
with the claims file.  

The RO should also send requests for the 
veteran's service medical records to the 
United States Coast Guard Station at 
Siuslaw River (the separation point), and 
to the Commander, U.S. Coast Guard 
Personnel Command (address code 51).  See 
M21-1, Part III, 4.01g.  

The RO should take any appropriate action 
suggested by the facilities mentioned 
above in the event that they cannot 
provide the information requested.  

The Board notes that efforts to obtain 
any records from a Federal department or 
agency shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

3.  The RO should attempt to associate 
any report of an "informal hearing," as 
specified in the October 2000 substantive 
appeal, with the claim file.  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

In addition, if unable to locate the 
veteran's service medical records, the RO 
should also advise the veteran of 
alternative or collateral information 
that might substitute for service medical 
records with respect to his claimed 
disability.  See M21-1, Part III, para. 
4.25.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for residuals 
of a left thumb injury.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


